Name: Commission Regulation (EEC) No 1897/86 of 18 June 1986 altering the rates of the refunds applicable to certain products from the sugar sector exported in the form of goods not covered by Annex II to the Treat
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 163/34 Official Journal of the European Communities 19 . 6. 86 COMMISSION REGULATION (EEC) No 1897/86 of 18 June 1986 altering the rates of the refunds applicable to certain products from the sugar sector exported in the form of goods not covered by Annex II to the Treaty THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, Having regard to Council Regulation (EEC) No 1785/81 of 30 June 1981 on the common organization of the markets in the sugar sector ('), as last amended by Regula ­ tion (EEC) No 934/86 (2), and in particular Article 19 ( 1 ) and (2) thereof, Whereas the rates of the refunds applicable from 1 June 1986 to the products listed in the Annex, exported in the form of goods not covered by Annex II to the Treaty, were fixed by Regulation (EEC) No 1 687/86 (3) ; Whereas it follows from applying the rules and criteria contained in Regulation (EEC) No 1687/86 to the infor ­ mation at present available to the Commission that the export refunds at present applicable should be altered as shown in the Annex hereto, HAS ADOPTED THIS REGULATION : Article 1 The rates of refund fixed by Regulation (EEC) No 1687/86 are hereby altered as shown in the Annex hereto. Article 2 This Regulation shall enter into force on 19 June 1986. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 18 June 1986. For the Commission COCKFIELD Vice-President (&gt;) OJ No L 177, 1 . 7 . 1981 , p. 4. (2) OJ No L 87, 2. 4. 1986, p. 1 . h) OJ No L 146, 31 . 5 . 1986, p. 36 . 19. 6. 86 Official Journal of the European Communities No L 163/35 ANNEX to the Commission Regulation of 18 June 1986 altering the rates of the refunds applicable to certain products in the sugar sector exported in the form of goods not covered by Annex II to the Treaty Table A Rate of refund in ECU/100 kg : white sugar : 42,77 Raw sugar : 37,43 Syrups of beet sugar or cane sugar containing, in the dry state, 98 % or more by weight of sucrose (including invert sugar expressed as sucrose) : 42,77 x ¢ S (') 100 Molasses :  Isoglucose or flavoured or coloured isoglucose syrups : 42,77 (2) Table B 42,77 (3) 37,43 (3) Rate of refund in ECU/100 kg : White sugar : Raw sugar : Syrups of beet sugar or cane sugar containing, in the dry state, 98 % or more by weight of sucrose (including invert sugar expressed as sucrose) : S (') 42,77 0 100 Molasses : (') 'S represents the weight of sucrose (including invert sugar expressed as sucrose) in 100 kilograms of syrup. (2) Amount of refund for 100 kilograms of dry matter. (3) This amount must be reduced by the amount of the production refund in force at the time of exportation.